REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a hydrodissector for hydrodissecting a vascular target, the hydrodissector comprising: a handle; a shaft extending from the handle at an angle and including a tip at a distal end thereof, at least one port provided at the tip and configured to be coupled to a fluid supply and to eject fluid from the at least one port into the space between the vascular target and surrounding tissues to dissect the vascular target from the surrounding tissues, the at least one port being sized to provide sufficient pressure and velocity to dissect the vascular target from the surrounding tissues, wherein a length of the shaft is configured for insertion into an incision to atraumatically hydrodissect the vascular target from the surrounding tissues, and wherein the shaft is configured to releasably couple with one or more hook-shaped attachments configured to lift the vascular target after the vascular target is dissected from the surrounding tissues.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a hydrodissector for hydrodissecting a vascular target, the hydrodissector comprising: a handle; a shaft extending from the handle at an angle and including a tapered tip at a distal end thereof; at least one port provided at the tapered tip and configured to be coupled to a fluid supply and to eject fluid from the at least one port into the space between the vascular target and surrounding tissues to dissect the vascular target from the surrounding tissues, the at least one port being sized to provide sufficient pressure and velocity to dissect the vascular target from the surrounding tissues, wherein a length of the shaft is configured for insertion into an incision to atraumatically hydrodissect the vascular target from the surrounding tissues, and wherein the tapered tip does not include a dissecting edge for blunt dissection.
Majlessi (U.S. Publication No.2013/0158345 A1) discloses the claimed invention except for wherein the shaft is configured to releasable couple with one or more hook-shaped attachments configured to lift the vascular target after the vascular target is dissected from the surrounding tissues.  Majlessi discloses two crresponding sections 6a and 6b that matingly form, with overlap, an outwardly tapered cutting portion 70.  However, these sections are not configured to lift the vascular target after the vascular target is dissected from the surround tissues.  Furthermore, Majlessi fails to disclsoe wherein the tapered tip does not include a dissecting edge for blunt dissection.


    PNG
    media_image1.png
    438
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    601
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773